IN TH
                HE MIS
                     SSOURII COUR
                                RT OF A
                                      APPEAL
                                           LS
                     WESTER
                     W    RN DISTTRICT
THE BA
     ANK OF NEW YORK                     )
MELLONN TRUST COMPANY,
              C         N.A.,            )
AS TRU
     USTEE FORR GMACM HOME               )
     Y LOAN TRUST 2006--HE5,
EQUITY                                   )
                                         )
             Respondent,                 )
                                         )
      v..                                )       D78497
                                                WD
                                         )
JAMES T. JACKSO
              ON AND                     )      Opinion filed: December 8, 2015
PAMELA
     A Y. JACKS
              SON,                       )
                                         )
             Appellants.                 )

     AP
      PPEAL FROOM THE CIRCUIT CO
                               OURT OF JA
                                        ACKSON C
                                               COUNTY, MMISSOURI
              TH
               HE HONORRABLE MAARY FRANCCES WEIR
                                               R, JUDGE

               Beffore Division Three: Joseph M. EEllis, Presid
                                                              ding Judge,
                 Karen
                 K       King Mitchell, Ju
                                         udge and G
                                                  Gary D. Wittt, Judge

      James and Pamela Ja
                        ackson, ac
                                 cting pro sse, appeal from a jud
                                                                dgment enttered

against them in the
                  e Circuit Co
                             ourt of Jack
                                        kson County in favor of Respondent, The B
                                                                                Bank

of New York Mello
                on Trust Company
                         C       as
                                  s Trustee ffor the GM
                                                      MACM Hom
                                                             me Equity L
                                                                       Loan

Trust, in
        n a an actio
                   on brought by Respon
                                      ndent for de
                                                 efault on a promissoryy note. Fo
                                                                                or the

following
        g reasons, the appeal is dismisse
                                        ed.

      In
       n its petition
                    n, the Resp
                              pondent cla
                                        aimed to be the holderr in due cou
                                                                         urse for valu
                                                                                     ue of

a promis
       ssory note for $15,000
                            0.00 execu
                                     uted by App
                                               pellants on September 27, 2006,, and

that App
       pellants werre in default of the pay
                                          yment term s of that no
                                                                ote. Respondent soug
                                                                                   ght to

recover the unpaid balance off $14,866.3
                                       30 and $594
                                                 4.10 in accrrued interesst.
       In their answer, Appellants generally denied that Respondent was the holder in

due course of the note and asserted defenses of estoppel, res judicata, and unclean

hands. They also asserted several counterclaims.

       The case was tried to the court on February 15, 2015.                  The trial court

subsequently entered its judgment finding that Respondent was the holder of the note

and had standing to bring the action. It further found that Appellants had failed to prove

any of their affirmative defenses or counterclaims. The court entered judgment in favor

of Respondent for $15,460.40.

       Appellants bring eight points on appeal. In the first six points, they claim that

various factual findings made by the trial court were not supported by the evidence or

were against the weight of the evidence. In the seventh point, they contend that the trial

court erred in concluding that Respondent had standing to bring an action on the note

because its conclusion was based upon evidence that should not have been admitted at

trial. In their final point, Appellants contend that the trial court erred in finding that they

failed to prove their counterclaims based upon the evidence they presented at trial.

None of these claims can be properly reviewed by this Court on appeal without a trial

transcript.

       Appellants have not filed a transcript of the trial proceedings in this Court. "Rule

81.12 specifies the record which must be provided by an appellant on appeal and

imposes upon an appellant the duty to file the transcript and prepare a legal file so that

the record contains all evidence necessary to make determinations on the issues

raised." Reno v. Reno, 461 S.W.3d 860, 865 (Mo. App. W.D. 2015) (internal quotation

omitted). "The responsibility to provide a meaningful transcript for review devolves upon

appellant and the court of appeals cannot consider matters not preserved on the record
                                              2
and con
      ntained in an
                 a approve
                         ed transcrip
                                    pt." Poke v. Mathis, 461 S.W.3d 40, 43 (Mo.

App. E.D
       D. 2015) (internal quo
                            otation omiitted). "In the absencce of such record the
                                                                                 ere is

nothing for the app
                  pellate courrt to decide." Reno, 4
                                                   461 S.W.3d
d at 866 (intternal quotation

omitted)).

        "W
         We are mindful
                m       of the challenges that face pro se litigants, but jud
                                                                            dicial

impartiality, judiciall economy, and fairness to all pa
                                                      arties prohib
                                                                  bit this Cou
                                                                             urt from rela
                                                                                         axing

       equirements
these re         s." Collecttor of Reve
                                      enue v. Pa
                                               arcels of La
                                                          and (In re F
                                                                     Foreclosurre of

Liens for
      f   Delinqu
                uent Land
                        d Taxes), 453
                                  4   S.W.3
                                          3d 337, 34
                                                   40 (Mo. Ap
                                                            pp. W.D. 2
                                                                     2014)

(internall quotation omitted).         "We mus
                                             st hold pro
                                                       o se parties to the ssame rules and

standard
       ds as a party represen
                            nted by licensed counssel." Id.

        "[[A]lthough we
                     w prefer to
                               o decide ca
                                         ases on the
                                                   e merits, the
                                                               e lack of a p
                                                                           proper reco
                                                                                     ord of

the proc
       ceedings be
                 elow prevents us from
                                     m reviewing
                                               g the issuess raised in this case."" Id.

None off Appellants
                  s' claims on
                             n appeal ca
                                       an be revie
                                                 ewed witho
                                                          out a transccript. Lackiing a

transcrip
        pt, this Court has no way
                              w of know
                                      wing what e
                                                evidence wa
                                                          as presente
                                                                    ed and adm
                                                                             mitted

at trial. Because this
                  t    deficien
                              ncy in the record on a
                                                   appeal renders review
                                                                       w of Appelllants'

claims impossible, their appe         e dismisse d.1 J.L. v
                            eal must be                   v. Lancaste
                                                                    er, 453 S.W
                                                                              W.3d

348, 350
       0-51 (Mo. App.
                 A    W.D. 2015).
                           2



                                                            ___
                                                              __________  _________ __________
                                                                                             ____
                                                            Jose
                                                               eph M. Elliss, Judge
All concur.


1
  In each of their pointts relied on, Appellants
                                      A          mistakenly asssert that our rreview of thatt claim is de novo,
quoting Missouri
        M          Statee Med. Ass'n n v. State, 25
                                                  56 S.W.3d 85,, 87 (Mo. bannc 2008), for tthe propositioon that
"[b]ecausee standing iss a question of law, revie ew of the issuue on appea al is de novo." This is no    ot our
standard of review forr claims involv ving the sufficiency of the
                                                                e evidence to
                                                                            o support finddings of fact o or the
erroneous s admission of evidence. Moreover,, from their reply brief, it is apparen         nt that Appe ellants
incorrectly
          y believe thaat our applic               d novo sta ndard of revview would involve this Court
                                      cation of a de
conducting a trial de no
                       ovo.
                                                       3